Citation Nr: 0740484	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-38 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
hip replacement avascular necrosis of the left femur.

2.  Entitlement to an increase in the ratings for post hip 
replacement avascular necrosis of the right femur, currently 
assigned staged ratings of 10 percent from October 15, 2002, 
to June 30, 2003, and 30 percent rating from October 1, 2004.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  

4.  Entitlement to an effective date prior to July 16, 2002, 
for the grant of secondary service connection for post hip 
replacement avascular necrosis of the left femur.

5.  Entitlement to an effective date prior to October 15, 
2002, for the grant of secondary service connection for post 
hip replacement avascular necrosis of the right femur.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to July 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from August and 
December 2003 rating decisions by the Los Angeles and San 
Diego, California, ROs.  The August 2003 rating decision 
denied TDIU.  The December 2003 rating decision granted 
service connection for bilateral avascular necrosis of the 
femur, rated 30 percent, effective July 16, 2002, on the 
left, and 10 percent effective October 15, 2002 (increased to 
a temporary 100 percent rating for convalescence after hip 
replacement surgery, effective July 31, 2003; and a 30 
percent rating, effective October 1, 2004) on the right.  In 
April 2005, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  In August 2007, a videoconference 
hearing was held before the undersigned.  Transcripts of 
these hearings are associated with the claims file.





FINDINGS OF FACT

1.  The veteran underwent left total hip replacement in June 
1989; moderately severe residuals of weakness, pain or 
limitation of motion are not shown for any period of time 
during the appeal period.

2.  The veteran underwent right total hip replacement on July 
31, 2003; prior to that date her service connected avascular 
necrosis of the right femur was productive of marked hip 
disability; from September 1, 2004, to July 20, 2005, 
moderately severe residuals of weakness, pain, or limitation 
of motion were not shown; from July 20, 2005, markedly severe 
residuals are shown; at no time have her right total hip 
replacement residuals required the use of crutches.

3.  The veteran's service-connected disabilities are rated 80 
percent combined, include asthma rated 60 percent, and are of 
such nature and severity that they preclude her in 
participating in any regular substantially gainful employment

4.  An unappealed July 1995 rating decision denied the 
veteran service connection for aseptic necrosis of both hips; 
her reopened claim seeking service connection for bilateral 
hip disability which led to the award of such benefit was 
received by VA on July 22, 2003; an October 31, 2002 VA 
treatment/examination record noted that her avascular 
necrosis of both femurs was likely due steroid treatment she 
received for her service-connected asthma.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for post total hip 
replacement avascular necrosis of the left femur is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (Code) 5054 (2007).

2.  The veteran's avascular necrosis of the right femur, 
status post hip arthroplasty, warrants staged ratings of 30 
percent prior to July 31, 2003; 30 percent from October 1, 
2004, to July 20, 2005; and 70 percent from July 20, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5054, 
5255 (2007).

3.  A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).

4.  An effective date prior to July 16, 2002, for the grant 
of service connection for post hip replacement avascular 
necrosis of the left femur is not warranted.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.400 (2007).

5.  An effective date prior to October 15, 2002, for the 
grant of service connection for avascular necrosis of the 
right femur with status post hip arthroplasty is not 
warranted.  38 U.S.C.A. §§ 5101,  5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in this 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

This appeal, in part (increased rating and effective date 
claims), stems from the initial ratings assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In an August 2003 letter, the veteran was informed 
of the information required of her to enable VA to obtain 
evidence in support of her claim for TDIU, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that she should submit 
if she did not desire VA to obtain such evidence on her 
behalf.  In February 2005, after the claims were adjudicated 
and the appeal process was initiated, the veteran was 
provided a letter that addressed the downstream issues of 
increased initial ratings for bilateral hip disabilities, and 
entitlement to TDIU.  The letter notified the veteran of 
evidence needed to support her claims and of evidence and 
information she and VA were obligated to provide, and she was 
advised to submit relevant evidence in her possession.  
February 2006 correspondence provided the veteran notice with 
respect to claims for earlier effective dates.  

November 2004 and July 2005 statements of the case (SOCs) and 
July 2005, June 2006, and March 2007 supplemental SOCs 
(SSOCs) outlined the regulation implementing the VCAA, 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claims, (including notice on the downstream issue of an 
increased initial rating), and readjudicated the matters 
after notice and development were complete (see March 2007 
SSOC).  The veteran has received all critical notice, and has 
had ample opportunity to respond and/or supplement the record 
after notice was given; she is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged. 

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained, and all evidence 
constructively of record (VA treatment records) has been 
secured.  The RO arranged for the veteran to be examined by 
VA.  She has not identified any pertinent records that are 
outstanding.  Evidentiary development is complete.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

II. Increased Ratings

a. Factual Background

The veteran underwent left total hip replacement in June 1989 
and right total hip replacement on July 31, 2003.  Service 
connection for avascular necrosis of both femurs, status post 
bilateral hip arthroplasty was granted by the December 2003 
rating decision based on medical evidence indicating that 
chronic steroid use for treatment of her service-connected 
asthma caused such disability.

June 2002 to July 2003 VA treatment records include an 
October 31, 2002 record noting that the veteran complained of 
right hip pain of one month duration.  The pain was 
intermittent, worse when starting to move about, and 
improving with ambulation.  She also reported having pain at 
night.  She reported that she could walk up to one mile with 
a cane before she had to stop.  She did not believe that the 
right hip was as symptomatic as her left hip had been prior 
to its replacement.  On examination, she walked with a 
trendelenberg gait, left hip, and used a cane.  Flexion of 
the right leg was to 90 degrees, internal rotation was to 10 
degrees, external rotation as to 30 degrees, and abduction 
was to 15 degrees.  Flexion of the left leg was to 110 
degrees, internal and external rotations were to 10 degrees, 
and abduction was to 10 degrees.  X-rays of the right hip 
revealed Grade II AVN (avascular necrosis) with no femoral 
head deformity or acetabular changes.  The left hip 
replacement had signs of wear of poly, possible failure of 
superior portion.  The assessment was that that veteran had a 
history of bilateral hip AVN secondary to steroid use for 
asthma with Grade II AVN that was mildly symptomatic and poly 
wear/failure, asymptomatic, left hip.  

On November 21, 2002, it was noted that the veteran had 
increasing right hip pain, and took 4-6 vicodin a day for 
pain in addition to naproxen.  She indicated that she had 
pain at night/rest and with walking; she continued to use a 
cane.  Flexion of the right hip was to 110 degrees, internal 
rotation was to 15 degrees, and external rotation and 
abduction were to 20 degrees.  X-rays of the right hip 
revealed sclerosis of the head and minimal acetabular 
changes.  An MRI revealed a large lesion in the weight-
bearing portion of the head.  A December 2002 record noted 
that the veteran's use of vicodin interfered with her job 
performance.  She complained of hip pain with ambulation, 
sitting, and at night.  Her case had been discussed at an 
orthopedic case conference where the consensus was that she 
would benefit from surgical management; total right hip 
replacement was recommended.  She denied having any change in 
symptoms; she continued to use a cane when walking.  She 
denied having any problems with the left hip.  

In February 2003, the veteran reported that she had not had 
significant problems with her left hip, but she had begun to 
have debilitating pain in the right hip.  The pain made it 
difficult for her to accomplish activities of daily living 
such as donning shoes or socks.  Due to her hip disability 
and bronchitis, she was unable to walk more than one block, 
and she had difficulty climbing stairs.  On examination, 
right hip flexion was to 100 degrees, extension was to 0 
degrees, external rotation was to 10 degrees, internal 
rotation was to 45 degrees, and abduction was to 30 degrees.  
The right hip was mildly irritated with range of motion 
tests.  The assessment was debilitating right hip pain due to 
AVN.  In April and July 2003, no new complaints were 
reported.  On examination, range of motion of the left hip 
was not irritable.  Right hip motion was mildly irritable and 
flexion was to 100 degrees, extension was to 0 degrees, 
external rotation was to 10 degrees, internal rotation was to 
45 degrees, and abduction was to 30 degrees.

At an April 2005 hearing before a DRO, the discussion focused 
primarily on the veteran's education and work history.
On March 2005 VA examination, the veteran complained of 
bilateral hip and femur pain and stiffness.  She indicated 
that her symptoms were constant.  She had functional 
impairment with difficulty standing or walking 50 feet, and 
extreme difficulty climbing stairs and hills.  She was unable 
to jump or run.  On examination, the right femur revealed 
anterior tenderness.  There was no fracture, nonunion, or 
malunion.  Weight-bearing was preserved without the aid of a 
brace.  There was tenderness in the right hip joint.  Right 
hip flexion was to 110, extension and adduction were to 20 
degrees, abduction was to 40 degrees, external rotation was 
to 50 degrees, and internal rotation was to 30 degrees.  
There was pain at the end of all ranges tested.  With 
repetition, right hip motion was limited by pain, fatigue, 
and weakness, with pain being the predominant factor.  There 
was minimal stiffness.  The left femur had anterior 
tenderness and stiffness.  There was no fracture, nonunion, 
or malunion.  Weight bearing was preserved with the aid of a 
brace.  There was left hip joint tenderness.  Flexion was to 
120 degrees, extension and adduction were to 20 degrees, 
abduction was to 35 degrees, external rotation was to 40 
degrees, and internal rotation was to 30 degrees.  There was 
pain at the end ranges of all motion tested.  With 
repetition, ranges of motion were limited by pain, fatigue, 
weakness, and lack of endurance with the predominant factor 
being pain.  There was no limitation due to incoordination.  
The left hip had mild to moderate stiffness.  X-rays of both 
hips revealed no abnormalities.  The examiner indicated that 
the veteran's disabilities resulted in functional limitations 
and that she should avoid anything over mild standing, 
walking more than 50 feet, running or jumping.  

A July 2005 VA record notes that the veteran reported having 
severe hip pain and great difficulty getting in and out of 
cars and chairs.  She also reported that she could not 
maintain a stance on one leg due to pain.  The assessment was 
hip pain/prosthesis with film from last year showing screws 
into the soft tissue of the pelvis.  In August 2005, she 
sought emergency treatment for worsening hip pain.  Although 
a bone scan revealed nothing, she indicated that she was fine 
at rest, but had severe pain upon taking ten steps.  Due to 
hip pain, she had to use a cane when walking.  On 
examination, there was some restriction with internal range 
of motion of both hips.  There was considerable tenderness 
over the quadriceps, right greater than left.  On the right 
leg, there was a sense of concavity about two-thirds of the 
way between the hip and knee, and it was very tender above 
and below this area.  In September 2005, the veteran reported 
having constant hip pain despite medication.

A February 2006 VA record notes that the veteran had 
complaints of thigh pain since her right hip replacement 
surgery.  She reported having bilateral thigh pain on 
ambulation and that distances as short as 100 feet would 
trigger the pain.  Her legs felt weak.  On orthopedic 
evaluation it was noted that the pain was possibly due to 
bony ingrowth of femoral components.  It was also believed 
that it was unlikely that the pain was due to infection or 
loose prosthesis.  The physician noted that the veteran had 
deconditioning, difficulty standing, and poor endurance with 
walking.  In April 2006, she reported that she had some 
persistent right anterior thigh pain after total hip 
replacement that increased on rising from a seated position 
and with limited ambulation.  X-rays revealed satisfactory 
alignment and hardware position without evidence of 
loosening.  There was a bit of eccentric polyethylene wear on 
the left and a small thin pedestal of bone distal to the left 
femoral prosthesis tip.  The assessment was right anterior 
thigh pain following bone ingrown total hip replacement, 
without evidence of infection, misalignment, or loosening.  
The etiology of the pain was uncertain and the accompanying 
limitation of function continued to be substantially 
disabling.  There was also deconditioning weakness.  Exercise 
was recommended for the weakness and lack of endurance.  

A May 2006 VA record notes that six weeks of aquatic therapy 
had only aggravated the veteran's right thigh pain.  However, 
she also indicated that she benefited from it.  Arising from 
sitting or kneeling was very difficult.  She complained of 
bilateral leg weakness, right greater than left.  On 
examination, ankle and knee reflexes were equal, bilaterally, 
and motor function was full in the lower extremities except 
for right knee flexion.  Leg lift against gravity was with 
difficulty, bilaterally; straight leg raises were negative.  
Hip flexion was tested only to 90 degrees, bilaterally.  
Internal rotation was wide range in extension and external 
rotation was wide range in flexion.  Abduction was greater 
than 45 degrees, bilaterally.  Pain was greater on the left 
than the right with rotation.  Knee extension was at 0 
degrees, bilaterally; flexion was to 120 degrees, 
bilaterally, and without pain.  June 2006 complaints included 
bilateral hip pain with the pain being greater in the right 
hip.  She indicated that her symptoms were daily and were 
aggravated by activity.  There was localized anterior thigh 
pain deep within the prosthesis.  There was no radiation or 
skin pain or tingling.  Left hip symptoms were only 
occasional, aggravated by activity, and included anterior 
thigh pain.  On examination, there was no right hip flexion 
contracture, and internal and external rotations were to 45 
degrees.  Regarding the left hip, there was no flexion 
contracture, internal rotation was to 40 degrees, and 
external rotation was to 45 degrees.  August and December2006 
records noted that there was no change.  

At the August 2007 videoconference hearing, the veteran 
testified that due to her bilateral hip disability she 
sometimes used a cane, walker, or wheelchair.  She was unable 
to describe her pain, and noted that she was limited in her 
ability to ambulate over long distances or to climb or 
descend stairs.  

b. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 U.S.C.A. § 4.7.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The words "slight", "moderate" and "marked" are not defined 
in VA regulations.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 
38 C.F.R. § 4.6 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Notably, the increased rating matters involve an appeal from 
the initial rating assigned with a grant of service 
connection, and staged ratings are for consideration.  The RO 
has assigned staged ratings for the right hip disability (10 
percent for the period prior to July 31, 2003, and 30 percent 
from September 1, 2004), and both "stages" are for 
consideration.  The veteran's left hip disability has not 
been assigned staged ratings; as the current rating assigned 
encompasses the greatest degree of left hip disability shown 
during the appeal period, staged ratings are not warranted.

Normal range of motion of the hip is from 0 to 125 degrees of 
flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.

Under Code 5251 (for limitation of thigh extension), a 
maximum 10 percent rating is warranted where extension is 
limited to 5 degrees.  Under Code 5252 (for limitation of 
flexion), a 10 percent rating is warranted where limitation 
is to 45 degrees; a 20 percent rating is warranted where the 
limitation is to 30 degrees, a 30 percent rating is warranted 
where the limitation is to 20 degrees; and a 40 percent 
rating is warranted where the limitation is to 10 degrees.  
Under Code 5253, a 10 percent rating is warranted when there 
is limitation of rotation of the thigh, cannot toe-out more 
than 15 degrees in the affected leg, or where there is 
limitation of abduction to the point that the legs cannot be 
crossed.  A 20 percent evaluation is warranted where there is 
limitation of abduction, motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a.  

Under Code 5255, a 10 percent rating is warranted when 
impairment of the femur involves malunion resulting in slight 
knee or hip impairment.  A 20 percent rating is warranted for 
moderate knee or hip disability, and a 30 percent rating is 
warranted for marked knee or hip disability.  Ratings in 
excess of 30 percent require femur fracture.  38 C.F.R. 
§ 4.71a.  Notably, of the aforementioned Codes, only Codes 
5252, 5253, and 5255 provide for ratings in excess of 10 
percent.

Code 5054 provides the criteria for rating hip/thigh 
disability where there has been total hip replacement 
(prosthesis).  The minimum rating provided under this Code is 
30 percent.  A 50 percent rating is assigned for moderately 
severe residuals of weakness, pain or limitation of motion.  
Markedly severe residual weakness, pain or limitation of 
motion following implantation of prosthesis warrants a 70 
percent rating.  A 90 percent rating is assigned following 
implantation of prosthesis with painful motion or weakness 
such as to require the use of crutches, and a 100 percent 
rating is assigned for prosthetic replacement of the head of 
the femur or of the acetabulum for one year following 
implantation of a prosthesis.  38 C.F.R. § 4.71a

a. Left Hip

The RO has assigned a 30 percent rating for the veteran's 
left hip disability, under Code 5254.  To warrant the next 
higher rating, the post replacement disability picture must 
be best characterized as moderately severe residuals of 
weakness, pain or limitation of motion.  There is no medical 
evidence of such a disability picture being present at any 
time during the appeal period.  Prior to the March 2005 VA 
examination, the veteran's left hip was described as 
asymptomatic; hip flexion was only minimally diminished.  VA 
examination revealed some weakness and pain, but there were 
no objective indications that these were moderately severe 
symptoms.  Subsequent records noted similar findings and, in 
June 2006, the veteran reported that she only had occasional 
left hip symptoms.

In short, while the veteran's left hip is shown to have 
become symptomatic, the record does not support a finding 
that at any time the symptoms could be characterized as 
moderately severe.  Consequently, the preponderance of the 
evidence is against a finding that the veteran's left hip 
disability warrants a rating in excess of 30 percent for any 
period of the time in question.  

b. Right Hip

Prior to July 31, 2003

Prior to the hip replacement on July 31, 2003, the veteran's 
service connected right femur/hip disability was not ratable 
under Code 5054.  [The rating for the period during which the 
total convalescent rating was assigned, from July 31, 2003 
through September 30, 2004, is not in dispute, and not for 
consideration herein.]  There is no specific diagnostic code 
for avascular necrosis of the femur.  The RO has rated the 
disability 10 percent for this period of time by analogy to 
Code 5255 (for malunion of the femur).  Upon close review of 
the record, the Board finds that the 10 percent rating 
assigned is insufficient to recognize the degree of 
disability present leading up to the hip replacement.  
Significantly, the veteran was being seen for complaints of 
increasingly intractable pain that was unabated by large 
dosages of narcotic and anti-inflammatory medication (vicodin 
and naprosyn), and was severely restricted in her activities 
by virtue of the right femur disability.   The disability 
picture presented is more consistent with a marked hip 
disability (as further evidenced by the fact that surgical 
intervention/replacement was deemed necessary).  
Consequently, a 30 percent rating under Code 5255 is 
warranted.  As a still higher rating required fracture with 
non-union or false joint and such level of disability was not 
shown, a rating in excess of 30 percent was not warranted 
prior to July 31, 2003.   

The Board also considered whether a higher rating was 
warranted at any time during this period under any other Code 
for rating hip/thigh disability.  Codes 5251, 5252, and 5253 
all rating hip disability based on limitation of function.  
There was no evidence of limitation in range of motion prior 
to November 21, 2002, to warrant consideration of Codes 5252 
or 5253.  Furthermore, only Code 5252 provides for a rating 
in excess of 30 percent, and since flexion ranged between 90 
and 110 degrees, an increase under this Code was not 
warranted.  Since there was no evidence of ankylosis, Code 
5250 does not apply.  

Rating from October 1, 2004

The RO assigned a 30 percent rating for the veteran's right 
hip disability, under Code 5254 (the minimal rating following 
replacement).  Prior to July 20, 2005, the veteran's post hip 
replacement right thigh avascular necrosis was not shown to 
be manifested by moderately severe residuals of weakness, 
pain or limitation of motion.  A July 20 2005 record (when 
the veteran was not being seen specifically for her thigh/hip 
disability), noted that that she was having problems with 
severe right hip pain, and associated functional impairment.  
X-rays showed screws into the soft tissue of the pelvis.  An 
August 8, 2005, record contains clinical confirmation of 
severe residual pain and weakness of the right lower 
extremity.  Inasmuch as the August record corroborates the 
complaints voiced by the veteran on July 20, 2005, the Board 
concludes that a 70 percent rating is warranted for the right 
hip disability from that earlier date.  A rating in excess of 
70 percent is not warranted because there is no evidence that 
the veteran has had residuals requiring  crutches for 
ambulation at any time during this period.  

III. TDIU

In March 2003, the veteran reported that she had lost her 
job, and was unsure if it was due to her pending hip surgery 
or to another diagnosed disorder.  

At the April 2005 DRO hearing, the veteran testified that she 
had three undergraduate degrees, and that she had had 
successful careers in the hotel and travel industries.  She 
indicated that she left her most recent employment due to her 
right hip disability.  The woman who was the manager of the 
condominiums where the veteran lived testified that she had 
approached the veteran about taking over her management 
duties but that the veteran was incapable of handling the 
responsibilities due to her physical limitations.  

A March 2005 statement from a VA physician indicates that the 
veteran's case was reviewed regarding her physical and 
emotional health.  She opined that the veteran was not 
capable of participating in any full-time competitive 
employment.  

On March 2005 VA examination, the examiner noted that the 
veteran's disabilities resulted in various functional 
limitations; regarding the veteran's sinusitis and asthma, 
the examiner noted she should avoid temperature changes, 
poorly ventilated areas, and dust, and more than mild 
physical activity.

An April 2006 VA record notes the veteran's hip complaints.  
The assessment was right anterior thigh pain following bone 
ingrown total hip replacement, without evidence for 
infection, misalignment, or loosening.  The resulting 
limitation of function continued to be substantially 
disabling.  There was also deconditioning weakness.  The 
Chief of orthopedic surgery opined that the veteran continued 
to be substantially disabled due to pain and a limited 
ability to arise from a seated position, or to remain 
standing for prolonged periods, or to walk.  He opined that 
the veteran was totally disabled, and that the disability was 
anticipated to continue for at least six more months.  

In August 2007, the veteran testified that she stopped 
working in February 2003 due to her service connected 
disabilities; she estimated she spent approximately 1,000 
hours a year tending to healthcare requirements.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  If there is only one such disability, it must 
be rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran's service connection disabilities are asthma, 
bilateral post arthroplasty avascular necrosis of the femur, 
and sinusitis.  Her asthma is rated 60 percent disabling and, 
even prior to the increases granted above, the combined 
rating was 80 percent.  Thus, it is clear that her 
disabilities meet the schedular requirements for TDIU, under 
of 38 C.F.R. § 4.16(a).  The disabling effect of the 
veteran's bilateral hip disability was discussed extensively 
above and needs not be reiterated.  Her asthma, rated 60 
percent, is also substantially disabling, as noted in March 
2005 (and reflected by the schedular rating assigned).  
Although the veteran has an extensive educational background, 
it is clear that her physical limitations due to her service-
connected disabilities markedly restrict her ability to 
engage in regular employment.  Given the additional factor 
noted by the veteran, i.e., that her treatment requirements 
of themselves would interfere with regular employment, the 
Board concludes that it is reasonably shown that by virtue of 
her service connected disabilities the veteran is unable to 
participate in regular employment.  Accordingly, a TDIU 
rating is warranted.   

IV. Earlier Effective Date

a. Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  This rule 
holds true in cases of de novo claims for service connection, 
except when a claim is received within one year after 
separation from service, in which case the effective date of 
the award is the day following separation from service.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400, 3.400(b)(2)(i).

Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  A claim 
may be either a formal or informal written communication 
"requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  An informal claim is any communication 
indicating an intent to apply for one or more benefits, and 
must identify the benefit sought. 38 C.F.R. § 3.155(a).

Notably, the grant of service connection for the veteran's 
bilateral hip disability was pursuant to a reopened claim.  
In such case a VA examination report (addressing the 
disability in question) may serve as an informal claim if a 
formal claim is received within a year afterward.  See 
38 C.F.R. § 3.157 (b)(1).  

b. Analysis

On July 16, 2003, the RO received the veteran's claim for 
service connection for bilateral hip disabilities, claimed as 
secondary to chronic steroid use to treat service-connected 
asthma.  A December 2003 rating decision granted service 
connection for the veteran's left hip disability, effective 
July 16, 2002, and her right hip disability, effective 
October 15, 2002.

The basis for the RO's assignment of the July 16, 2002 
effective date for the grant of service connection for left 
post total hip replacement avascular necrosis is unclear.  
Regardless under governing law and regulation, there is no 
legal basis for an effective date of service connection 
earlier than one year prior to the date a claim was received.  
Accordingly, the claim for an earlier effective date for the 
grant of service connection for left hip disability lacks 
legal merit, and must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

As for the right hip disability, it is once again noteworthy 
that the veteran's formal claim was received on July 16, 
2003.  Potentially, since service connection was granted 
pursuant to a reopened claim, the award of service connection 
could (based on examination or hospitalization report) be 
retroactive to July 16, 2002 (which would be approximately 3 
months earlier than granted by the RO).  However, evidence 
prior to October 15, 2002 (and from July 16, 2002) does not 
include a VA hospitalization or examination report showing 
both a diagnosis of avascular necrosis and that such 
disability was secondary to treatment the veteran received 
for her service-connected asthma.  Accordingly, prior to 
October 15, 2002, entitlement to service connection for 
avascular necrosis of the right thigh had not arisen, and an 
effective date prior to October 15, 2002 is not warranted.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).  


ORDER

A rating in excess of 30 percent for post hip replacement 
avascular necrosis of the left femur is denied.

Increased staged ratings of 30 percent prior to July 31, 
2003; 30 percent from October 1, 2004; and 70 percent from 
July 20, 2005 are granted for the veteran's avascular 
necrosis of the right femur, subject to the regulations 
governing payment of monetary awards.

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.

An effective date prior to July 16, 2002, for the grant of 
service connection for post hip replacement avascular 
necrosis of the left femur is denied.

An effective date prior to October 15, 2002, for the grant of 
service connection for avascular necrosis of the right femur 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


